Allowance
Claims 1, 3-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, though the prior art US Publication 2011/0203356 (Scherbring) discloses:
inserting a portion of a turf analysis device into turf at a plurality of locations, each inserting proximate in time with respect to each other inserting and each insertion penetrating a canopy of turf to reach a portion of turf just below the canopy, the turf analysis device including a portion that penetrates a surface of the turf and a portion that remains above the surface of the turf (“As frame 4 moves across the turf, and when clutch 22 is engaged, arm 10 will rotate or revolve from the drive taken from wheel 6. As arm 10 revolves, probe assembly 24 rotates correspondingly in a way that maintains probe assembly 24 in a horizontal position with probes 62 facing the ground. At some point, arm 10 will approach the ground and probes 62 will be pushed into the ground” [0046], “instruments for measuring soil salinity or canopy temperature could be added” [0058]. As shown in FIG 1-FIG 3, a portion is pushed into the turf, similar to the description of paragraph [0016] of the instant application [0056]),
collecting data about one or more conditions of the turf just below the canopy substantially simultaneous with the inserting of the turf analysis device at a plurality of locations proximate in time in a golf course using the turf analysis device  (“An instrument is carried on the assembly for measuring the parameter of the surface from data arising from each engagement of the assembly with the surface” [0010], “instruments for measuring soil salinity or canopy temperature could be added” [0058]);
Thus, the readings that are derived from load cell 48 and sensor package 58 can be logged or recorded in any appropriate device, such as a data logger or computer (not shown). The computer may be carried on frame 4 itself, or on the vehicle used to tow the frame 4, and may be hardwired to load cell 48 and sensor body 60 as suggested by wires 82. Alternatively, wireless communication could be established between load cell 48 and sensor body 60 to allow the readings to be wirelessly communicated to the computer” [0045]); and
analyzing the collected data at the plurality of locations to determine distribution uniformity of the turf just below the canopy across the plurality of turf locations in the golf course with respect to a time span associated with the proximate times of the insertions ((“As frame 4 moves across the turf” [0046], “These turf health measurement readings could be taken at the same time as the soil moisture or compaction readings or at different times” [0056], “When probes 62 of probe assembly 24 are in the ground, electrical energy can be supplied to probes 62 from the control electronics to initiate a soil moisture measurement. This measurement will then be reported back to the computer as described above and will be recorded. A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050] by these correlations, analysis of the turf is provided);
the prior art fails to teach or suggest the further inclusion of:
applying the collected turf condition data into a distribution algorithm; and calculating one or more turf indicators to determine the distribution uniformity of the plurality of turf 
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Regarding claim 8, though the prior art US Publication 2011/0203356 (Scherbring) discloses:
a server computer having a database configured to store data corresponding to a plurality of turf locations in a golf course (“This measurement will then be reported back to the computer as described above and will be recorded. A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050]);
a portable turf analysis device having a first end configured to penetrate a surface of turf to reach just below a canopy of the turf and a second end coupled to the first end and configured to remain disposed away from the surface of the turf, the turf analysis device communicatively coupled to the server computer and configured to collect data for one or more turf conditions just below the canopy for each of the plurality of turf locations in the golf course substantially simultaneous with each penetration, each data collection proximate in time with respect to each other data collection and configured to communicate the proximate-time collected data to the server computer simultaneous with each penetration (“As frame 4 moves across the turf, and when clutch 22 is engaged, arm 10 will rotate or revolve from the drive taken from wheel 6. As arm 10 revolves, probe assembly 24 rotates correspondingly in a way that maintains probe assembly 24 in a horizontal position with probes 62 facing the ground. At some point, arm 10 will approach the ground and probes 62 will be pushed into the ground” [0046], “instruments for measuring soil salinity or canopy temperature could be added” [0058]. As shown in FIG 1-FIG 3, a portion is pushed into the turf, similar to the description of paragraph [0016] of the instant application, "The housing includes four prongs 120 at a bottom end of the lower portion 112. The four prongs 120 include a pointed end designed to penetrate the surface of turf, such as a putting green or a fairway" thus penetrating the turf.  Even if this limitation were interpreted as under the canopy but not penetrating the turf, as insinuated by paragraph [0063] that supports measuring the area below the canopy and above the turf “if an optimum temperature level is 78 degrees F. and the turf is at 88 degrees in the canopy (measured by the turf analysis device 100)” the limitation is also taught by Scherbring “instruments for measuring soil salinity or canopy temperature could be added” [0058].  Frame 4 moves across the turf therefore providing insertions proximate in time “In addition to measuring and recording parameters that are derived from the insertion of probe assembly 24 into the ground, frame 4 could carry other turf instruments that do not depend upon such an insertion” [0056]); and
an analysis module executable on the server computer and configured to assimilate the proximate-time collected data received from the turf analysis device and to determine distribution uniformity of the turf just below the canopy across the plurality of turf locations in the golf course in response to receiving the collected data (“Thus, the readings that are derived from load cell 48 and sensor package 58 can be logged or recorded in any appropriate device, such as a data logger or computer (not shown). The computer may be carried on frame 4 itself, or on the vehicle used to tow the frame 4, and may be hardwired to load cell 48 and sensor body 60 as suggested by wires 82. Alternatively, wireless communication could be established between load cell 48 and sensor body 60 to allow the readings to be wirelessly communicated to the computer” [0045], “When probes 62 of probe assembly 24 are in the ground, electrical energy can be supplied to probes 62 from the control electronics to initiate a soil moisture measurement. This measurement will then be reported back to the computer as described above and will be recorded. A GPS device 84 or other global locating device can be carried on frame 4. Thus, the reported soil moisture reading can be correlated to the location where the reading was taken” [0050] by these correlations, analysis of the turf is provided);
the prior art fails to teach or suggest the further inclusion of:
apply the collected turf condition data into a distribution algorithm and calculate one or more turf indicators using a logarithmic relationship of the collected data to a known tolerance value compared to a target value.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Each remaining claim depends upon independent claim 1 and 8 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857